UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6583



LESLIE DILLARD BRANCH, III,

                                             Plaintiff - Appellant,

          versus


RONALD J. ANGELONE; DAVID A. GARRAGHTY, Chief
Warden, Virginia Department of Corrections; M.
C. MILLARD, Associate Warden,

                                            Defendants - Appellees,

UNITED STATES OF AMERICA,


                                             Intervenor - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-97-550-3)


Submitted:   May 18, 2001                   Decided:   June 14, 2001


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leslie Branch Dillard, III, Appellant Pro Se. Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia; Joan Elizabeth
Evans, Assistant United States Attorney, Richmond, Virginia;
William R. Kirschner, UNITED STATES DEPARTMENT OF JUSTICE, Washing-
ton, D.C., for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Leslie Dillard Branch, III, a Virginia inmate, appeals the

district court’s order denying his request for injunctive relief

from a Department of Corrections Operating Procedure that requires

inmates to demonstrate a Native American heritage before requests

for Native American faith items will be entertained. Because Branch

has been released from the custody of the Virginia Department of

Corrections, we dismiss his appeal as moot and deny all pending

motions.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2